ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                        )
                                                    )
Magnificus Corporation                              )     ASBCA Nos. 62178, 62179
                                                    )
Under Contract Nos.    HT0050-18-D-0033             )
                       T.O. FA2816-19-F-A015        )
                       T.O. FA2816-19-F-A016        )

APPEARANCE FOR THE APPELLANT:                             Andrew R. Kaake, Esq.
                                                           Wood & Lamping, LLP
                                                           Cincinnati, OH

APPEARANCES FOR THE GOVERNMENT:                           Jeffrey P. Hildebrant, Esq.
                                                           Air Force Deputy Chief Trial Attorney
                                                          Michael J. Farr, Esq.
                                                           Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: October 2, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62178, 62179, Appeals of
Magnificus Corporation, rendered in conformance with the Board’s Charter.

      Dated: October 2, 2020


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals